Citation Nr: 0531686	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lactose intolerance/irritable bowel syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Regional Office (RO) that granted service connection for 
lactose intolerance, and assigned a noncompensable 
evaluation, effective September 1998.  Based on the receipt 
of additional evaluation, to include the report of a 
Department of Veterans Affairs (VA) examination in January 
1999, the RO, by rating action dated in April 1999, increased 
the evaluation assigned to lactose intolerance to 10 percent, 
effective, effective September 1998.  The veteran continued 
to disagree with the assigned rating.  This case has been 
before the Board in December 1999 and again in October 2004, 
and was remanded for additional development of the record, 
and to ensure due process.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.

Effective June 10, 2003, 38 C.F.R. § 3.317(a)(2) (2005), was 
amended to provide compensation for a Persian Gulf veteran 
who exhibited objective indications of a "qualifying chronic 
disability."  This included irritable bowel syndrome.  In 
the October 2004 Board remand, the RO was directed to 
consider the revised provisions of 38 C.F.R. § 3.317(a)(2).  
The Board notes that in the supplemental statement of the 
case issued in August 2005, the RO indicated that service 
connection had already been established for a chronic 
digestive system condition consistent with lactose 
intolerance/irritable bowel syndrome.  Thus, the VA will 
consider all symptoms associated with this condition in 
adjudicating the claim, and has recharacterized the issue as 
set forth on the cover page.  

The Board notes that in its October 2004 decision, it denied 
claims for an initial evaluation in excess of 10 percent for 
a heel spur and plantar fasciitis of each foot.  Accordingly, 
this decision will be limited to the issues set forth on the 
cover page.


FINDINGS OF FACT

1.  The veteran's lactose intolerance/irritable bowel 
syndrome is manifested by frequent diarrhea, with no evidence 
of weight loss or malnutrition.

2.  It is not productive of more than moderate impairment.


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for lactose 
intolerance/irritable bowel syndrome is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in May 2003.  This letter informed the veteran 
of the information and evidence required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains VA and 
private medical records, the reports of VA examinations, and 
statements submitted on behalf of the veteran.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Factual background

On VA examination January 1999, the veteran reported that he 
had diarrhea five days a week.  He stated that he had loose 
stools to watery stools 20 to 30 minutes after eating a meal.  
He denied blood in his stools.  He also denied constipation, 
nausea, vomiting, heartburn or indigestion.  He claimed that 
he had gained weight during the previous year.  An 
examination revealed that the veteran weighed 180 pounds.  
Bowel sounds were positive in all four quadrants.  The 
abdomen was soft and he had positive pain to palpation 
predominantly over the left lower quadrant.  There was mild 
pain to palpation over the right lower quadrant and the left 
upper quadrant.  There was no organomegaly, and no masses 
were reported.  It was reported that a colonoscopy was 
normal.  The diagnosis was diarrhea.

VA outpatient treatment records dated in 1999 and 2000 have 
been associated with the claims folder.  It was reported that 
the veteran weighed 180.8 pounds in February 1999.  The 
assessments following an esophagogastroduodenoscopy in 
October 1999 were duodenitis, gastric ulcers, hiatal hernia 
and esophagitis.  It was noted when the veteran was seen in 
February 2000 that he had been placed on medication for his 
gastrointestinal symptoms with some relief of 
epigsastric/chest discomfort.  He asserted that he had three 
to four bowel movements per day, independent of food choices.  
It was indicated that his weight had been stable for the 
previous five months.  He weighted 186 pounds.  The 
assessments were irritable bowel syndrome, no identified 
cause and gastroesophageal reflux disease.  In September 
2000, the veteran weighed 191.9 pounds.  

The veteran was afforded a Persian Gulf registry examination 
by the VA in January 2002.  It was noted that the veteran's 
electronic records were available and reviewed.  The veteran 
denied nausea, vomiting or constipation.  He asserted that 
the medication he took helped since it kept his stomach from 
cramping.  An examination disclosed that the veteran weighed 
195 pounds.  The abdomen was soft, with midepigastric and 
generalized abdominal tenderness to palpation.  There was 
rebound or guarding.  No organomegaly was reported, and there 
were no palpable masses.  The pertinent diagnosis was 
irritable bowel syndrome, with no identified cause found.

In a statement dated in May 2003, one of the veteran's co-
workers related that the veteran had to take time off several 
times a day to use the rest room.  The co-worker also stated 
that the veteran had tried several diets, but that nothing 
seemed to help.

Private medical records show that the veteran was seen in May 
2003 and complained of abdominal pain after eating.  It was 
reported that he weighed 206 pounds.  His abdomen was soft.  
Bowel sounds were positive.  The assessments were irritable 
bowel syndrome and questionable colitis.  A colonoscopy later 
that month disclosed no evidence of colitis, polyps, 
diverticular disease or angiodysplasia.  

The veteran was afforded a general medical examination by the 
VA in October 2003.  It was noted that the claims folder was 
reviewed.  The veteran related that he had been diagnosed 
with a bleeding ulcer six to eight months earlier.  He 
claimed that he had diarrhea after eating almost anything.  
He did not have bloody or mucosy stools.  On examination, the 
veteran weighed 205 pounds.  No masses were reported, and no 
organomegaly was noted on examination of the abdomen.  The 
pertinent diagnoses were gastritis, esophagitis, duodenitis 
and hiatal hernia by esophagogastroduodenoscopy; colon 
inflammation and gastric ulcer.  The examiner stated that the 
veteran continued to have symptoms of inflammatory bowel 
disease and irritable bowel syndrome.  

Additional VA outpatient treatment records dated from 1999 to 
2004 have been associated with the claims folder.  It was 
reported in August 2003 that the veteran weighed 205.6 
pounds.  The abdomen was soft and non-tender.  There was no 
palpable mass or organomegaly.  The pertinent assessments 
were colitis, and gastroesophageal reflux disease, stable.  
When he was seen in February 2004, it was indicated that the 
veteran still had heartburn.  He stated that he had at least 
ten episodes a day of diarrhea.  An examination revealed that 
the abdomen was soft, non-tender and non-distended.  The 
assessments were gastroesophageal reflux disease and 
irritable bowel syndrome.

On VA examination of the intestines in April 2004, the 
veteran denied constipation, but reported diarrhea that 
occurred after every meal.  He stated that he had gained two 
to three pounds in the previous few months.  An examination 
revealed no evidence of malnutrition.  There was no history 
of anemia.  There was mild abdominal pain in the right upper 
quadrant and right lower quadrant.  There was discomfort in 
the upper mid epigastrium and in the left lower quadrant.  
The abdomen was soft.  The diagnoses were irritable bowel 
syndrome and history of lactose intolerance.  The examiner 
stated that, based on the fact that the veteran reported no 
change in his symptoms with avoidance of dairy products and 
with the fact that he routinely ingested dairy products, it 
appeared that there was none to mild impairment that was 
directly attributable to lactose intolerance.  It appeared 
that the veteran's symptoms were more consistent with 
irritable bowel syndrome, and the impairment secondary to 
that appeared to be moderate.  The examiner commented that 
severe impairment would likely have given rise to evidence of 
malnutrition and evidence of weight loss.  

The veteran was again afforded an examination of the 
intestines by the VA in March 2005.  The examiner noted that 
the veteran had weighed 212 pounds when seen in August 2004, 
and now weighted 220 pounds.  No nausea or vomiting was 
reported.  There was no constipation.  The veteran related 
that he had three to four episodes of diarrhea each day, and 
that it occurred 10 to 15 minutes after eating.  No sign of 
malnutrition was noted on examination.  It was noted that 
there was no anemia, but there was evidence of debility.  
There was very mild right upper quadrant tenderness to 
palpation.  There was no rebound recording.  Bowel sounds 
were normal.  It was indicated that the veteran was on 
medication for irritable bowel syndrome.  The diagnoses were 
irritable bowel syndrome and lactose intolerance, per 
history.  

The examiner noted that the veteran was a student and that he 
frequently had to avoid eating because of fear he would have 
to leave class because of loose bowel movements.  He also was 
working at a job and said he frequently had to use the 
bathroom because of episodes of diarrhea.  The examiner 
stated that the veteran would have to have an employer who 
was sensitive to his irritable bowel syndrome and tolerate 
his need to use the rest room, potentially on a frequent 
basis.

VA outpatient treatment records dated in 2004 and 2005 have 
been associated with the claims folder.  An 
esophagogastroduodenoscopy in April 2004 was normal.  The 
veteran was seen in the gastrointestinal clinic in June 2004 
and reported that he had watery diarrhea.  It was noted that 
the veteran's weight had increased.  It was noted in October 
2004 that the veteran's diarrhea was controlled by Imodium.  
He indicated that he had three to four bowel movements per 
day.  It was further noted that all work-up was negative.  
The assessments were gastroesophageal reflux disease, 
controlled on medication; chronic diarrhea, controlled on 
medication; and abnormal liver function tests, resolved.  The 
veteran was noted to weigh 224 pounds in July 2005.  The 
abdomen was soft and non-tender.  There was no palpable mass 
or organomegaly.  The assessment was gastroesophageal reflux 
disease, stable, and colitis, stable.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for lactose 
intolerance/irritable bowel syndrome, the Board must evaluate 
the relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A 10 percent rating is assigned for moderate irritable colon 
syndrome with frequent episodes of bowel disturbance and 
abdominal distress.  A 30 percent rating is assigned for 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  Diagnostic Code 7319.

The evidence supporting the veteran's claim consists of his 
allegations regarding the frequency of his diarrhea.  It is 
not disputed that the medical evidence shows that he has 
consistently reported experiencing diarrhea after meals.  As 
noted above, however, in order for an increased rating to be 
assigned in this case, the evidence must demonstrate that his 
condition is severe.  The Board points out that when the 
veteran was examined by the VA in April 2004, the examiner 
concluded that the veteran's irritable bowel syndrome 
resulted in moderate impairment.  He opined that malnutrition 
and weight loss would be required for the impairment to be 
deemed severe.  In this regard, the Board emphasizes that, 
rather than losing weight, the evidence demonstrates that the 
veteran's weight has increased by more than 40 pounds during 
the course of his appeal.  At the time of the VA examination 
in January 1999, the veteran weighed 180 pounds.  He weighed 
224 pounds when he was seen in the VA outpatient treatment 
clinic in July 2005.  It is also noted that on the VA 
examination in March 2005, the examiner again stated that 
there was no sign of malnutrition.  

The Board concludes, accordingly, that the medical findings 
on examination are of greater probative value than the 
veteran's assertions regarding the severity of his lactose 
intolerance/irritable bowel syndrome.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 10 percent.  


ORDER

An initial evaluation in excess of 10 percent for lactose 
intolerance/irritable bowel syndrome is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


